 


110 HRES 1080 EH: Honoring the extraordinary service and exceptional sacrifice of the 101st Airborne Division (Air Assault), known as the Screaming Eagles.
U.S. House of Representatives
2008-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1080 
In the House of Representatives, U. S.,

July 14, 2008
 
RESOLUTION 
Honoring the extraordinary service and exceptional sacrifice of the 101st Airborne Division (Air Assault), known as the Screaming Eagles. 
 
 
Whereas the 101st Airborne Division (Air Assault), or the Screaming Eagles, headquartered in Fort Campbell, Kentucky, has faithfully answered America’s call for service since its formation on August 15, 1942; 
Whereas the 101st Airborne Division (Air Assault) defense of Bastogue during World War II is regarded as one of the great achievements in United States military history;  
Whereas the 101st Airborne Division (Air Assault) is the only air assault division in the world; 
Whereas the 101st Airborne Division (Air Assault) has since deployed tens of thousands of young men and women to Iraq and Afghanistan no less than three times in support of the Global War on Terrorism, performing counter-insurgency operations, securing liberty for such nations to deny safe-haven to terrorists, and helping build a better future for such nations; 
Whereas over 6,000 Screaming Eagles have made the ultimate sacrifice and countless others have been injured in multiple operations since inception; and 
Whereas the 101st Airborne Division (Air Assault) has recognized its rendezvous with destiny, serving the Nation in five wars, with 19 of its members having been awarded the Medal of Honor: Now, therefore, be it
 
That the House of Representatives— 
(1)recognizes the 101st Airborne Division (Air Assault), also known as the Screaming Eagles, as one of the great Divisions in American military history; 
(2)recognizes that America owes a tremendous debt to the 101st Airborne Division (Air Assault) for the extraordinary service, sacrifice, and patriotism of the soldiers of the Division and their families; and 
(3)acknowledges that the contributions of the 101st Airborne Division (Air Assault) to ensure the continued safety and security of this nation will not go unnoticed. 
 
Lorraine C. Miller,Clerk.
